DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 1, 8 and 15 are amended. Claims 1-20 are presented for examination. 
Response to Arguments
Applicant remarks filed on 10/17/2022 have been reviewed. Following are the response: 
Applicant contends “Without conceding that the claims prior to amendment are unpatentable, Applicant has amended independent claims 1, 8, and 15. Specifically, claim 1 has been amended to recite "wherein the omnichannel assistant is configured to interact with the user across two or more channels, the two or more channels including at least a text-based communication channel and an audio-based communication channel," "analyzing the retrieved data to determine one or more potential channels for transmitting the retrieved data to the user," and "selecting, from the two or more channels, a channel for a response based at least in part on the user profile and the one or more potential channels for transmitting the retrieved data to the user." Claims 8 and 15 have been amended to include substantially similar limitation to amended claim 1. Applicant respectfully asserts that Smullen does not disclose the above limitations of independent claim 1. For example, Applicant asserts that the cited portions of Smullen do not disclose selecting "a channel for a response" to a query based in part on "one or more potential channels for transmitting the retrieved data to the user" determined by "analyzing the retrieved data," as claimed.” Examiner agrees that maybe the previously cited portion does not make it clear that Smullen does teach the selecting "a channel for a response" to a query based in part on "one or more potential channels for transmitting the retrieved data to the user" determined by "analyzing the retrieved data," however refer to the newly cited portion and fig 5a-5p that channel is based on the retrieved data for e.g., the original message is associated with the particular link ( 5H), associated with the message campaign ( 5J) ,whether it is about the catalog or the application programming is invoked based on message ( 5L) Hence the reference still anticipates on claim 1, 8 and 15. 


Examiner’s Note: 
Claim 15-20 include computer program product comprising computer readable storage medium. Para 0117 of the specification clearly mentions that  a computer readable storage medium, as used herein, is not to be construed as being transitory signals per se, such as radio waves or other freely propagating electromagnetic waves, electromagnetic waves propagating through a waveguide or other transmission media (e.g., light pulses passing through a fiber-optic cable), or electrical signals transmitted through a wire, hence the rejection under 101 is not given. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1, 3, 8, 10, 15 and 17 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Smullen ( US Pub: 20170180284)

Regarding claim 1, Smullen teaches a  method for providing a personalized response to a user query( response to the user’s query, Para 0180, Fig 14-16), the method comprising: receiving, by an omnichannel assistant, a query from a user ( user enters the query, Para 0131; or for e.g. best restaurant in Fig 9), wherein the omnichannel assistant is configured to interact with the user across two or more channels, the two or more channels including at least a text-based communication channel and an audio-based communication channel ( communication channel includes text and audio, Fig 22 ( audio content , Para 0485, Para 0121- text and audio ) ; parsing the query to identify a user request( parsing user query, Para 0157, 0161, 0175); analyzing a user profile of the user to determine one or more sources for responding to the query, wherein the user profile includes a set of trusted sources for the user( data sources can be added to the user profile, Para 0448; when the query is entered a primary channel and data source can be selected, Para 0131, 0385); retrieving data to respond to the query from the one or more sources ( selected data source, Para 0131); analyzing the retrieved data to determine one or more potential channels for transmitting the retrieved data to the user ( select a channel/sub-channels  based on the user information, Fig 5A -5P) ; selecting, from the two or more channels, a channel for a response based at least in part on the user profile and the one or more potential channels for transmitting the retrieved data to the user ( conditional invocation, refer to for e.g. fig 5a…, 5p …; selected channel, Para 0135-0137; wherein channel and data sources are associated based on user profile, Fig 5A)) ; generating the response to the query using the retrieved data, the selected channel, and the user profile( response based on the channel and source, Para 0131); and transmitting the response to the user over the selected channel( response to user query, Para 0387-0391, 0431, 0437, 0453, 0463)
Regarding claim 3, Smullen as above in claim 1, teaches  comprising generating the user profile for the user based on one or more electronic documents associated with the user ( profile includes the conversation, Para 0125) 

Regarding claim 8, arguments analogous to claim 1, are applicable. 
Regarding claim 10, arguments analogous to claim 3, are applicable. 
Regarding claim 15, arguments analogous to claim 1, are applicable. 
Regarding claim 17, arguments analogous to claim 3, are applicable.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2, 4, 9, 11, 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Smullen ( US Pub: 20170180284) and further in view of Barath ( IN 201841018570) 

Regarding claim 2, Smullen as above in claim 1, teaches determining an intent of the query;  and the query is parsed using natural language processing and the user profile( parsing user query, Para 0157, 0161, 0175)
Smullen does not explicitly teaches wherein parsing the query comprises: determining an entity associated with the query ( based on entity, Para 0041-0054) ; and determining a tone of the query, wherein the query is parsed using natural language processing and the user profile
However Barath teaches wherein parsing the query comprises: determining an intent of the query; determining an entity associated with the query ( based on entity, Para 0041-0054) ; and determining a tone of the query, wherein the query is parsed using natural language processing and the user profile ( determine intent, Para 0017-0020) 
It would have been obvious having the teachings of Smullen to further include the concept of Barath before effective filing date to respond to the query in the most effective way ( Para 0080-0084, Barath) 

Regarding claim 4, Smullen as above in claim 3, teaches  wherein the one or more electronic documents include at least one chat transcript and at least one social media post for the user, and wherein generating the user profile comprises: analyzing, using natural language processing, the one or more electronic documents; determining, based on the analyzing, a set of sources that the user trusts ( corresponding data sources, Fig 5A) ; determining, based on the analyzing, characteristics of the user, wherein the characteristics include an age of the user (age, Para 0420) and a channel preference of the user ( generate channel information, Fig 5A) ; and storing the set of sources that the user trusts, the characteristics of the user, ( added to the user profile)  
Smullen does not explicitly teach determining, based on the analyzing, a mood of the user;  the and storing the mood of the user in the user profile(create the user profile 904 for everything it comes across by observation, conversation, and data, Para 0077; profile include mood, age environment of the user, Para 0017) 

However Barath teaches determining, based on the analyzing, a mood of the user;  the and storing the mood of the user in the user profile(create the user profile 904 for everything it comes across by observation, conversation, and data, Para 0077; profile include mood, age environment of the user, Para 0017) 
It would have been obvious having the teachings of Smullen to further include the concept of Barath before effective filing date so that profile can be updated continuously and the system can respond to user query based on current context ( Para 0081-0085, Barath) 

Regarding claim 9, arguments analogous to claim 2, are applicable. 
Regarding claim 11, arguments analogous to claim 4, are applicable. 
Regarding claim 16, arguments analogous to claim 2, are applicable. 
Regarding claim 18, arguments analogous to claim 4, are applicable. 

Claims 5-7, 12-14 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Smullen ( US Pub: 20170180284) and further in view Ghulati ( US Pub: 20200202071 ) 

Regarding claim 5, Smullen teaches bot response ( Para 0331, 0337) however does not explicitly teaches wherein retrieving the data to respond to the query from the one or more sources comprises: analyzing data from trusted sources to determine whether the data can be used to formulate the response determining that a response generated from the trusted sources has a confidence level below a predetermined threshold; and transmitting the query to one or more chatbots in a chatbot marketplace
However Ghulati teaches  wherein retrieving the data to respond to the query from the one or more sources comprises: analyzing data from trusted sources to determine whether the data can be used to formulate the response (can generate, Fig 4c or S682, Para 0247, Fig 9C) ; determining that a response generated from the trusted sources has a confidence level below a predetermined threshold ( quality levels, Para 0247)  ; and transmitting the query to one or more chatbots in a chatbot marketplace ( issue the response, Fig 9C, Para 0064-personal assistance) 
It would have been obvious having the teachings of Smullen to further include the concept of Ghulati before effective filing date so that the verified content can be communicated to the users ( 0007-0008, Ghulati) 

Regarding claim 6, Ghulati as above in claim 5, teaches the method further comprising: receiving, from a chatbot in the chatbot marketplace, a first response; determining that the first response has a confidence level that exceeds the predetermined threshold ( based on a threshold, Fig 9C, Para 0442, 0445); and  P201806738US01Page 44 of 50generating the response to the query using the first response received from the chatbot ( response Para 0445) 

Regarding claim 7, Smullen modified by Ghulati as above in claim 5, teaches  wherein the chatbot marketplace includes a plurality of trusted chatbots ( plural trusted sources, 0331, 0337 )  and a plurality of untrusted chatbots, and wherein the query is transmitted only to the plurality of trusted chatbots ( enterprise data source as a JSON file, bot node, Para 0196, 0331, 0337, Smullen ) 

Regarding claim 12, arguments analogous to claim 5, are applicable. 
Regarding claim 13, arguments analogous to claim 6, are applicable. 
Regarding claim 14, arguments analogous to claim 7, are applicable. 
Regarding claim 19, arguments analogous to claim 5, are applicable. 
Regarding claim 20, arguments analogous to claim 6, are applicable. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

US Pub:  20210141938 generally teaches the concept to trusted and untrusted bots. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHA MISHRA whose telephone number is (571)272-5357. The examiner can normally be reached M-T 7AM - 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu can be reached on (571)272-7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHA MISHRA/Primary Examiner, Art Unit 2674